DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 22 December 2020 and 17 June 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 22, 25, and 29 recite the limitations “a single case” and “a multiple case” in lines 3 and 5, 2, 3 and 5, and 2 respectively. The language “single case” and “multiple case” is vague and indefinite. For examining purposes, the examiner will interpret the claims as best understood.
Claims 19-21 and 26-28 are also rejected since they are dependent upon rejected claims 18 and 25 respectively, as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-29 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. US 2022/0116247 A1 (hereinafter referred to as “Sengupta”) on the basis of US Provisional Application 62/739,052.
As to claims 16 and 23, Sengupta teaches a user equipment (UE) (¶120; figure 6: UE 101), comprising:
a transceiver which, in operation, receives, on a physical downlink control channel (PDCCH), downlink control information (DCI), the DCI including one or more indicators relating to one or more transmission parameters and a transmission configuration indication (TCI) field (¶¶14, 49, and 120; figure 6: RF circuitry receives DCI on PDCCH, the DCI including DMRS port parameters/QCL parameters/etc. and TCI field); and
circuitry which, in operation, determines, based on the one or more indicators and on a configuration indicated by the TCI field, the one or more transmission parameters (¶¶49, 120, 123, and 130; figure 6: baseband circuitry determines one or more DM-RS port groups based on the DMRS port parameters/QCL parameters/etc. indicated by the TCI field);
wherein
the transceiver, in operation, performs transmissions or receptions using the one or more transmission parameters for the transmissions or receptions (¶¶3, 14, 49, 120, and 123; figure 6: receive DM-RS on PDSCH according to the DMRS port parameters/QCL parameters/etc. indicated by the TCI field to perform channel estimation).
As to claims 17 and 24, Sengupta teaches the UE according to claim 16, wherein the one or more transmission parameters includes a value of DMRS (demodulation reference signal) antenna ports UE according to claim 16, wherein the one or more transmission parameters includes a value of DMRS (demodulation reference signal) antenna ports.
As to claims 18 and 25, Sengupta teaches the UE according to claim 16, wherein the one or more transmission parameters are determined by using a first table in a case the configuration indicated by the TCI field indicates a single case (¶58: one-to-one mapping between DM-RS port groups and TRPs), and
the one or more transmission parameters are determined by using a second table in a case the configuration indicated by the TCI field indicates a multiple case (¶59: multiple DM-RS port groups associated with same TRP and each DM-RS port group associated with different TCI state).
As to claims 19 and 26, Sengupta teaches the UE according to claim 18, wherein a number of entries to be used in the second table is larger than that in the first table (¶¶58-59: one entry per TRP in single case and multiple entries per TRP in multiple case).
As to claims 20 and 27, Sengupta teaches the UE according to claim 18, wherein each entry which is modified or added in the second table indicates a plurality of values of the DMRS antenna ports (¶59: multiple DM-RS port groups associated with same TRP and each DM-RS port group associated with different TCI state).
As to claims 22 and 29, Sengupta teaches the UE according to claim 16, wherein some values of the TCI field indicate a single case, and other values of the TCI field indicate a multiple case (¶¶58-59, 130-131, and 137: some TCI indicate one-to-one mapping between DM-RS port groups and TRPs and some TCI indicate multiple DM-RS port groups associated with same TRP and each DM-RS port group associated with different TCI state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhamri et al., US 2021/0051699 A1 – similar claims but not currently to the level of double patenting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469